Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 1 of 25 Page ID
                                 #:1768


 1   John A. Vogt (State Bar No. 198677)
 2   javogt@jonesday.com
     JONES DAY
 3   3161 Michelson Drive
 4   Suite 800
     Irvine, CA 92612.4408
 5   Telephone: +1.949.851.3939
 6   Facsimile: +1.949.553.7539
 7   Attorneys for Defendant
     EXPERIAN INFORMATION
 8
     SOLUTIONS, INC.
 9
10                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
11
                               WESTERN DIVISION
12
13
     HANNAH WEINSTEIN, an                    Case No. 2:17-cv-08704 DSF
14
     individual,                             (JEMx)
15
                    Plaintiff,               Assigned for all purposes to
16                                           Hon. Dale S. Fischer
           v.
17
                                             MEMORANDUM OF POINTS
18   EQUIFAX INFORMATION
                                             AND AUTHORITIES IN
     SERVICES LLC, et al.,
19                                           SUPPORT OF EXPERIAN
                    Defendants.              INFORMATION SOLUTIONS,
20                                           INC.’S MOTION TO DISMISS
21                                           PURSUANT TO RULE 12(B)(1)
                                             FOR LACK OF SUBJECT
22                                           MATTER JURISDICTION
23
                                             Date: July 1, 2019
24                                           Time: 1:30 p.m.
25                                           Place: Courtroom 7D

26
27
28
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 2 of 25 Page ID
                                 #:1769


 1
                                             TABLE OF CONTENTS
 2
 3                                                                                                                Page

 4
     INTRODUCTION ..................................................................................................... 1
 5
     STATEMENT OF FACTS ........................................................................................ 2
 6
 7   LEGAL STANDARD ............................................................................................. 10

 8   LEGAL ARGUMENT............................................................................................. 10
 9           I.        PRINCIPLES GOVERNING ARTICLE III STANDING ................. 10
10           II.       WEINSTEIN LACKS ARTICLE III STANDING ............................ 15
11
                      A.       WEINSTEIN’S ALLEGED EMOTIONAL DISTRESS
12                             CANNOT CONFER STANDING ........................................... 15
13                    B.       WEINSTEIN’S OTHER CLAIMED INJURIES DO NOT
14                             CONFER ARTICLE III STANDING ...................................... 18
15                    C.       WEINSTEIN LACKS STANDING TO SEEK RELIEF
16                             UNDER SECTION 1681E(B) .................................................. 20

17   CONCLUSION........................................................................................................ 21
18
19
20
21
22
23
24
25
26
27
28

                                                            -i-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 3 of 25 Page ID
                                 #:1770


 1                                         TABLE OF AUTHORITIES
 2
                                                                                                                        Page
 3
 4   CASES

 5   Bassett v. ABM Parking Servs., Inc.,
 6     883 F.3d 776 (9th Cir. 2018) ........................................................................ passim
 7   Cetacean Cmty. v. Bush,
 8      386 F.3d 1169 (9th Cir. 2004) ............................................................................. 11
 9   Crump v. Carrington Mortgage Services,
10     2019 WL 118490 (N.D. Ill. Jan. 7, 2019) ..................................................... 17, 18
11   Del Llano v. Vivint Solar Inc.,
12     No. 17-CV-1429-AJB-MDD, 2018 WL 656094 (S.D. Cal.
13     Feb. 1, 2018) ........................................................................................................ 19

14   Dutta v. State Farm Mutual Automobile Insurance Company,
15     895 F.3d 1166 (9th Cir. 2018) ............................................................. 1, 12, 13, 14

16   Harrington v. Choicepoint Inc.,
17     No. 05-cv-01294, 2006 WL 8198396 (C.D. Cal. Oct. 11, 2006) ........................ 20

18   Henson v. CSC Credit Servs.,
19     29 F.3d 280 (7th Cir. 1994) ................................................................................. 16
20   In re Apple iPhone Antitrust Litig.,
21       846 F.3d 313 (9th Cir. 2017) ............................................................................... 10
22   Jaras v. Equifax, Inc.,
23      No. 17-15201, 2019 WL 1373198 (9th Cir. Mar. 25, 2019) ........................ passim
24   Lujan v. Defs. of Wildlife,
25      504 U.S. 555 (1992) .......................................................................... 11, 16, 19, 21
26   Nayab v. Capital One Bank, N.A.,
27     No. 3:16-CV-3111-CAB-MDD, 2017 WL 2721982 (S.D. Cal.
28     June 23, 2017)...................................................................................................... 19

                                                               -i-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 4 of 25 Page ID
                                 #:1771


 1   Owner-Operator Indep. Drivers Ass’n v. U.S. Dep’t of Transp.,
 2     879 F.3d 339 (D.C. Cir. 2018)...................................................................... passim

 3   Robins v. Spokeo, Inc.,
 4     867 F.3d 1108 (9th Cir. 2017) ...................................................................... passim

 5   Sarver v. Experian Info. Sols.,
 6      390 F.3d 969 (7th Cir. 2004) ............................................................. 16, 17, 18, 19
 7   Shaw v. Experian Information Solutions, Inc.,
 8      891 F.3d 749 (9th Cir. 2018) ............................................................................... 20
 9   Sommatino v. United States,
10     255 F.3d 704 (9th Cir. 2001) ............................................................................... 10
11   Steel Co. v. Citizens for a Better Env’t,
12      523 U.S. 83 (1998) .............................................................................................. 11
13   Summers v. Earth Island Inst.,
14     555 U.S. 488, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009) ......................................... 12
15
     Thornhill Publishing Co. v. General Telephone & Electronics Corp.,
16     594 F.2d 730 (9th Cir. 1979) ......................................................................... 10, 11
17
     Wright v. Experian Info. Sols., Inc.,
18     805 F.3d 1232 (10th Cir. 2015) ..................................................................... 17, 18
19
20
21
22
23
24
25
26
27
28

                                                            - ii -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 5 of 25 Page ID
                                 #:1772


 1                                    INTRODUCTION
 2         In Spokeo, Inc. v. Robins, the Supreme Court held that a plaintiff does not
 3   “automatically satisf[y] the injury-in-fact requirement whenever a statute grants a
 4   person a statutory right and purports to authorize that person to sue to vindicate that
 5   right.” 136 S. Ct. 1540, 1549 (2016). Rather, “Article III standing requires a concrete
 6   injury even in the context of a statutory violation.” Id.
 7         After Spokeo was decided, the Ninth Circuit, on a number of occasions, has
 8   been called upon to address what constitutes concrete harm sufficient to confer
 9   Article III standing for claims brought under the Fair Credit Reporting Act.
10   Most recently, in Jaras v. Equifax, Inc., No. 17-15201, 2019 WL 1373198 (9th Cir.
11   Mar. 25, 2019), the Ninth Circuit addressed standing to pursue claims under
12   Section 1681i of the FCRA—the same statute at issue here. The Ninth Circuit held
13   that when a consumer reporting agency has not furnished a consumer report to a third
14   party containing an inaccurate trade line, a plaintiff has not suffered an injury-in-fact
15   to support Article III standing. Id. at *2. Jaras is in accord with other recent
16   Ninth Circuit cases addressing Article III standing to bring claims under the FCRA.
17   Bassett v. ABM Parking Servs., Inc., 883 F.3d 776, 782 (9th Cir. 2018) (“Without
18   [the] disclosure of [her] private information to a third party,” a plaintiff lacks
19   Article III standing to pursue claims under the FCRA); Dutta v. State Farm Mutual
20   Automobile Insurance Company, 895 F.3d 1166 (9th Cir. 2018) (although Plaintiff
21   could establish that there were inaccuracies in his file in violation of the FCRA, he
22   could not establish that those inaccuracies caused him any concrete harm so as to
23   confer him Article III standing).
24         Controlling Ninth Circuit precedent compels dismissal of Hannah Weinstein’s
25   lawsuit under Rule 12(b)(1). The trade line at issue in this case—an account held by
26   defendant Fidelity—was first reported to Experian by Fidelity on May 17, 2017.
27   Fidelity instructed Experian to delete—and Experian did delete—that trade line on
28   November 10, 2017. Weinstein filed suit after the trade line had been deleted.
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 6 of 25 Page ID
                                 #:1773


 1   During the six-month window that the Fidelity account appeared in Weinstein’s file,
 2   she did not “engage in any transactions for which the alleged misstatements in [her]
 3   credit reports made or would make any material difference.” Jaras, 2019
 4   WL 1373198 at *2. In fact, besides Weinstein herself, no third party was even aware
 5   of the existence of the Fidelity trade line prior to its deletion.
 6         As a consequence, Weinstein—at most—can establish the “mere existence” of
 7   the Fidelity Account on her file. Owner-Operator Indep. Drivers Ass’n v. U.S. Dep’t
 8   of Transp., 879 F.3d 339, 345 (D.C. Cir. 2018). She cannot establish, for purposes
 9   of Article III standing, “the dissemination of inaccurate information,” id., or, in the
10   words of the Ninth Circuit, “[the] disclosure of [her] private information to a third
11   party.” Bassett, 883 F.3d at 782. Accordingly, Weinstein lacks Article III standing,
12   and her case against Experian must be dismissed under Rule 12(b)(1).
13                                 STATEMENT OF FACTS
14         On May 19, 2017, Fidelity Creditor Service, Inc. first reported to Experian a
15   collection account for Weinstein with an original amount of $9,170.00. (Declaration
16   of Kimberly Cave (“Cave Decl.”), ¶ 3.) On June 29, 2017, Weinstein contacted
17   Experian via the internet to obtain a consumer disclosure, which Experian provided
18   to her. (Id., ¶ 4 and Ex. 1.) A “consumer report,” or what is more commonly known
19   as a “credit report,” is a report of credit information prepared and furnished by a
20   consumer reporting agency to a credit grantor, insurer, or employer for the purpose
21   of evaluating a consumer’s eligibility for credit to be used primarily for personal,
22   family or household purposes, or for employment purposes pursuant to 15 U.S.C.
23   § 1681b. (Id.) On the other hand, when a consumer, like Weinstein, seeks access to
24   her own credit information directly from a consumer reporting agency, like Experian,
25   the resulting document is called a “consumer file disclosure” or “consumer
26   disclosure,” which is made under 15 U.S.C. § 1681g. (Id.)
27         On July 5, 2017, Experian received mail correspondence from Weinstein
28   disputing the Fidelity Account. (Id., ¶ 5 and Ex. 2.) Seven days later, Experian sent

                                               -2-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 7 of 25 Page ID
                                 #:1774


 1   Fidelity a copy of Weinstein’s entire dispute correspondence with an Automated
 2   Consumer Dispute Verification (ACDV) form, asking Fidelity to review and
 3   investigate the disputed information. (Id.) On July 27, 2017, Fidelity responded by:
 4   (1) verifying that it had reviewed Weinstein’s dispute correspondence, (2) verifying
 5   that the disputed information was accurate, and (3) updating the balance from $9760
 6   to $9802. (Id., ¶ 6 and Ex. 3.)
 7         On July 27, 2017, Experian mailed Weinstein the results of the reinvestigation
 8   of her dispute of the Fidelity Account. (Id., ¶ 7 and Ex. 4.) On November 10, 2017,
 9   at Fidelity’s request, Experian deleted the Fidelity Account from Weinstein’s file at
10   Experian. (Id., ¶ 8.) Experian received no further communication about the Fidelity
11   Account from Weinstein, or anyone on Weinstein’s behalf, before she filed this
12   lawsuit on December 1, 2017. (Id., ¶ 7.) About four weeks later, Experian generated
13   post-litigation file disclosure, which reflected the deletion of the Fidelity Account.
14   (Id., ¶ 9 and Ex. 5.)
15         During the time period within which the Fidelity Account appeared in
16   Weinstein’s file at Experian—May 19, 2017 to November 10, 2017—there were no
17   “hard” inquiries on Weinstein’s file. (Id., ¶ 10 and Exs. 1 & 5.) A “hard” inquiry is
18   when Experian prepares a “consumer report” based upon an action that a consumer
19   took, such as applying for credit or financing. (Id., ¶ 10.) A “consumer report”
20   prepared in response to a “hard” inquiry would contain the trade lines currently
21   reporting on a consumer’s file. (Id.) Thus, with regard to Weinstein, had there been
22   a “hard” inquiry during the time period within which the Fidelity Account was
23   included in her file, a “consumer report” that Experian prepared would have included
24   that account information. (Id.) But because there were no “hard” inquiries during
25   the time period within which the Fidelity Account was included in Weinstein’s file,
26   Experian did not prepare a “consumer report” containing the Fidelity Account. (Id.)
27         During the time period within which the Fidelity Account appeared in
28   Weinstein’s file at Experian, there were several “soft” inquiries on Weinstein’s file.

                                             -3-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 8 of 25 Page ID
                                 #:1775


 1   (Id., ¶ 11 and Exs. 1 & 5.) Unlike a “hard” inquiry, a “soft” inquiry does not involve
 2   the furnishing of raw credit data. (Id., ¶ 11.) The “soft” inquiries appearing on
 3   Weinstein’s file during the relevant time period are as follows:
 4                a.     Experian: Inquiry—June 29, 2017
 5                b.     Bank of America: Account review—June 1, 2017.
 6                c.     American Express: Prescreened Offer of Credit—June 15, 2017
 7                d.     American Express: Prescreened Offer of Credit—July 17, 2017
 8                e.     SOFI Lending: Prescreened Offer of Credit—July 17, 2017
 9                f.     Capital One: Prescreened Offer of Credit—July 18, 2017
10   (Id., ¶ 11 and Exs. 1 & 5.) Each of the “soft” inquiries is summarized in turn below.
11         Experian Inquires
12         When Experian accesses a consumer’s file, it is typically for purposes of file
13   maintenance or in response to a consumer’s request for information or disputes
14   related to their file. (Id., ¶12.) It does not involve the furnishing of credit information
15   to any third party. (Id.) The Experian inquiries dated June 29, 2017 were for the
16   purpose of responding to Weinstein’s June 29, 2017 request to obtain a consumer
17   disclosure which, as noted, Experian provided to her. (Id.)
18         Bank of America Account Review
19         The Bank of America account review was related to its own account with
20   Weinstein. (Id., ¶ 13.) In connection with that account review, Experian did not
21   deliver any raw credit data to Bank of America regarding Weinstein’s other accounts.
22   (Id.) That means that Experian did not furnish to Bank of America any information
23   related to the Fidelity Account. (Id.) Thus, the only way that Bank of America would
24   know about the existence of the Fidelity Account would have been if it made a
25   “hard” inquiry, and obtained a copy of Weinstein’s credit report. (Id.) That did not
26   happen for Bank of America—or any other third party—during the time period within
27   which the Fidelity Account appeared in Weinstein’s file at Experian. (Id.)
28

                                               -4-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 9 of 25 Page ID
                                 #:1776


 1         Prescreened Offers of Credit
 2         During the time period within which the Fidelity Account appeared on
 3   Weinstein’s file, there were four prescreened offers of credit. (Id., ¶ 14.) Because
 4   these prescreened offers are posted on Weinstein’s file, that means that potential
 5   creditors extended unsolicited offers of credit to Weinstein without her actually
 6   applying for credit. (Id.) These are typically credit offers that you get in the mail.
 7   (Id.) In connection with prescreened offers of credit, Experian does not provide
 8   specific information about individual accounts. (Id.) Instead, Experian provides a
 9   list of names of individuals that would qualify for the terms of the prescreened offer,
10   as those terms are dictated and defined by the requesting creditor. (Id.) Thus, none
11   of the creditors that made a prescreened offer of credit to Weinstein would have been
12   aware of the Fidelity Account. (Id.) Experian is not aware of any prescreened offer
13   that Weinstein did not qualify for during the time period within which the Fidelity
14   Account appeared on Weinstein’s file. (Id.)
15         Even though no third party was even aware of the Fidelity Account, id., ¶ 17,
16   Weinstein claims to have suffered the following damages arising out of the Fidelity
17   Account vis-à-vis Experian: (1) emotional distress damages in the amount of
18   $225,000; (2) damage to her credit reputation in the amount of $250,000; and
19   (3) “credit turn-downs and quelling of Plaintiff’s use of credit” damages in the
20   amount of $25,000. (See Declaration of John A. Vogt (“Vogt Decl.”), ¶¶ 2 & 3 and
21   Ex. 1 [Interrogatory Nos. 18 and 19] and Ex. 2 [Response to Interrogatory Nos. 18
22   and 19].) She was asked to, but did not, identify any credit applications between
23   May 2017 and November 2017. (Id. Ex. 2 [Response to Interrogatory No. 4].)
24   Each item of her claimed damages is summarized below.
25         Emotional Distress
26         Before she filed a dispute with Experian, Weinstein claims that her Bank of
27   America credit card—an existing credit account—was declined twice. The first time
28   her credit card was declined was on June 24, 2017, at Verdugo Bar, on the day before

                                             -5-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 10 of 25 Page ID
                                  #:1777


  1   her wedding. (Vogt Decl., Ex. 3 [Weinstein Dep.] at 125:17–127:24.) The next day,
  2   her credit card was declined a second time—when she tried to make a purchase at
  3   Eagle Rock Brewery. (Id.) Rather than continuing to “party elsewhere” with
  4   her friends that night, Weinstein went home, and called Bank of America. (Id.)
  5         Weinstein believed that her credit card was declined because Bank of America
  6   “had seen some kind of negative reporting on my credit reports or that I had a
  7   derogatory account.” (Id.) Yet, in her credit file, there were no “hard” inquiries from
  8   Bank of America—or, for that matter, any “hard” inquiries from any other actual or
  9   potential creditor—that would have revealed the Fidelity trade line. (Cave Decl.,
 10   ¶ 10 and Exs. 1 and 5.) On June 1, 2017, Bank of America conducted an “account
 11   review” of Weinstein’s Bank of America account. (Id., ¶¶ 11 & 13 and Exs. 1 and 5.)
 12   In connection with that account review, Experian did not deliver any raw credit data
 13   to Bank of America regarding Weinstein’s other accounts. (Id., ¶ 13.) That means
 14   that Experian did not furnish to Bank of America any information related to the
 15   Fidelity Account. (Id.) Thus, Bank of America would not have even known of the
 16   Fidelity Account’s existence. (Id.)
 17         On June 24, 2017, Bank of America sent Weinstein an e-mail alerting her that
 18   there was potential fraudulent activity on her credit card account. (Vogt Decl., Ex. 4;
 19   see also id., Ex. 3 at 125:17–127:24.) That e-mail was entitled: “Security Alert:
 20   Unusual credit card activity detected.” (Id., Ex. 4.) In the body of the e-mail, Bank of
 21   America advised Weinstein as follows:
 22                We’re letting you know that we’ve detected some unusual
 23                activity on your Bank of America credit card on
 24                06/24/2017. For your security, please verify the following
 25                transaction(s) so that you can continue to use your card.
 26   (Id. (emphasis added).) The purpose of the alert was related to Weinstein’s two
 27   attempted transactions discussed above. (Id., Ex. 3 at 125:17–127:24.) Weinstein
 28   acknowledges that the alert that she received from Bank of America does not say that

                                               -6-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 11 of 25 Page ID
                                  #:1778


  1   her attempted charges were declined due to negative credit information on her file.
  2   (Id.) Again, Bank of America would have had no visibility into, or knowledge of,
  3   the Fidelity Account on her file absent a “hard” inquiry, which Bank of America did
  4   not make. (Cave Decl., ¶¶ 10 & 13.)
  5         As requested, Weinstein called Bank of America to discuss the “unusual
  6   activity” on her credit card. (Vogt Decl., Ex. 3 at 125:17–127:24.) During that call,
  7   Weinstein confirmed to the Bank of America representative that the charges were
  8   accurate. (Id.) She testified that she has no recollection as to the explanation by
  9   Bank of America as to why her credit card was temporarily frozen. (Id. (“Q. Do you
 10   remember the content of the conversation as to was there an explanation given to you
 11   why the credit card was declined? A. No.”).) Nonetheless, after this phone call,
 12   Bank of America lifted the hold on her account, and the charges were processed on
 13   her credit card. (Id.)
 14         In discovery, Weinstein produced a copy of her Bank of America credit card
 15   bill for the period June 21, 2017 to July 20, 2017. (Vogt Decl., Ex. 6 and Ex. 3 at
 16   125:17–127:24.) Her “previous balance” for the entire prior 30-day period was
 17   $1,172.78. (Id.) The Eagle Rock Brewery charge—$4,076.06—was 400% more
 18   than her entire previous 30-day balance.       (Id.)   Weinstein conceded that the
 19   Eagle Rock transaction “is certainly not a common transaction[.]” (Id.) Nonetheless,
 20   once Weinstein confirmed to Bank of America that she had made the purchases, the
 21   fraud hold promptly was lifted from the account.
 22         There is no evidence that the Fidelity trade line had anything to do with the
 23   flagging of the transactions on her Bank of America credit card as potentially
 24   fraudulent. (Cave Decl., ¶ 13.) Indeed, again, if Bank of America had pulled her
 25   credit to make such a review and determination, it would have been reflected as a
 26   “hard” inquiry on Weinstein’s credit file. (Id., ¶ 10.) There were no “hard” inquiries
 27   from Bank of America—or any other creditor—during the 6-month time period that
 28   the Fidelity Account appeared on her Experian file. (Id.) Thus, the “$225,000” in

                                              -7-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 12 of 25 Page ID
                                  #:1779


  1   “emotional distress” damages that Weinstein claims to have suffered could not have
  2   been caused by the Fidelity trade line appearing in her file. At deposition, Weinstein
  3   testified that her attorney came up with that number: “Q. Now, do you see where it
  4   states emotional distress damages of $225,000? A. Yes. Q. How did you come up
  5   with that number? A. It’s something that I really left to the advice of my attorney,
  6   through conversations with my attorney.” (Vogt Decl., Ex. 3 at 137:22–138:25.)
  7         Damage to Credit Reputation
  8         Weinstein also claims that she suffered $250,000 in damages to her “credit
  9   reputation” as a result of the Fidelity Account appearing in her Experian file. (Id.,
 10   Ex. 2 [Response to Interrogatory No. 18].) Weinstein, however, admits that this
 11   damages figure also came from her attorney: “Q. With respect to the item “Damage
 12   to Plaintiff’s Credit Reputation,” it says $250,000. Same question. How did you
 13   come to that number? A. Again, that was on advice from and in consultation with
 14   my attorney.” (Id., Ex. 3 at 137:22–138:25.) Moreover, while Weinstein says that
 15   she noticed a drop in her “FICO score” immediately before she incurred the charges
 16   that Bank of America flagged as potentially fraudulent, see id., Ex. 2 [Response to
 17   Interrogatory No. 18], she acknowledges that Transunion—not Experian—was the
 18   source of that score. (Id., Ex. 3 at 101:21–102:14.) Regardless, the absence of a
 19   “hard” inquiry on Weinstein’s file during the time period within which the Fidelity
 20   Account appeared means that Experian did not furnish to any third party any credit
 21   score (or FICO score) regarding Weinstein in connection with an application for
 22   credit. (Cave Decl., ¶ 17.)
 23         Weinstein testified that the only documents supporting her claimed damages
 24   in this case are: (1) the e-mail she received from Bank of America about unusual
 25   credit card activity; (2) the receipt she requested after she had withdrawn cash to pay
 26   for the Verdugo Bar bill; and (3) her Bank of America credit card bill for the period
 27   June 21, 2017 through July 20, 2017. (Vogt Decl., Ex. 3 at 136:25–137:6.) None of
 28   these documents show “damage to credit reputation” as a result of the Fidelity

                                              -8-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 13 of 25 Page ID
                                  #:1780


  1   Account being included in Weinstein’s file.
  2         Credit Turn-Downs and Quelling Use of Credit
  3         Finally, Weinstein claims to have suffered $25,000.00 in damages due to
  4   “credit turn-downs and quelling of Plaintiff’s use of credit.” (Id., Ex. 2 [Response to
  5   Interrogatory No. 18].) At deposition, Weinstein was asked about this element of
  6   damages.      Here too, Weinstein testified that this damages number came from
  7   her lawyer:
  8                       Q.    And the final item which is “credit turn-
  9                 downs and quelling of Plaintiff’s use of credit,” it
 10                 says $25,000. How did you come up with that number?
 11                       A.    Again, it was on the advice and in
 12                 consultation with my attorney.
 13                       Q.    And any independent computation that you
 14                 performed to arrive at that number?
 15                       A.    No.
 16   (Vogt Decl., Ex. 3 at 137:22–138:25.) Furthermore, the only “credit turn-down” that
 17   Weinstein has identified were the two charges on her existing Bank of America credit
 18   card that were flagged as potentially fraudulent, and were processed as soon as
 19   Weinstein verified the charges were valid. Weinstein did not apply for any new credit
 20   during the period May 17, 2017 and November 10, 2017, see Cave Decl., ¶ 10 and
 21   Exs. 1 and 5, and thus, could not have incurred any other “credit turn downs.”
 22         With regard to “quelling use of credit,” if that means something different than
 23   the two Bank of America credit card declines, Weinstein, in discovery, did
 24   not identify any credit opportunity she considered pursuing, but chose not to
 25   pursue—and, from an injury perspective, would have been successful in obtaining
 26   had she so pursued it—because of the inclusion of the Fidelity Account on her
 27   Experian file. (Vogt Decl., ¶¶ 2 & 3 and Ex. 2 [Response to Interrogatory No. 18].)
 28

                                              -9-
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 14 of 25 Page ID
                                  #:1781


  1                                   LEGAL STANDARD
  2         Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, dismissal is
  3   appropriate when a court lacks subject matter jurisdiction over a claim. Fed. R. Civ.
  4   12(b)(1). “A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction,
  5   including for failure to allege injury sufficient for Article III standing, may be made
  6   at any time.” In re Apple iPhone Antitrust Litig., 846 F.3d 313, 319 (9th Cir. 2017).
  7         “A motion to dismiss for lack of subject matter jurisdiction may either attack
  8   the allegations of the complaint or may ... attack the existence of subject matter
  9   jurisdiction as a matter of fact.” Thornhill Publishing Co. v. General Telephone &
 10   Electronics Corp., 594 F.2d 730, 733 (9th Cir. 1979). Where, as here, the motion is
 11   a factual attack on subject matter jurisdiction, “no presumption of truthfulness
 12   attaches to the plaintiff’s allegations, and the existence of disputed material facts will
 13   not preclude the court from evaluating the merits of jurisdictional claims.” Id. at 733.
 14   “In reviewing a motion to dismiss based on lack of subject matter jurisdiction
 15   pursuant to Fed.R.Civ.P. 12(b)(1), the court may consider affidavits or any other
 16   evidence properly before the Court.” Sommatino v. United States, 255 F.3d 704, 710
 17   n. 3 (9th Cir. 2001). Moreover, “the plaintiff will have the burden of proof that
 18   jurisdiction does in fact exist.” Thornhill Publishing, 594 F.2d at 733.
 19                                   LEGAL ARGUMENT
 20         Weinstein cannot show that Experian disseminated any negative credit
 21   information about her. Instead, Weinstein—at most—can show that, for a six-month
 22   period of time, there was an allegedly inaccurate account appearing in her file at
 23   Experian that no one besides Weinstein herself even knew existed. As a matter of
 24   law, Weinstein lacks Article III standing, and the case must be dismissed. Bassett,
 25   883 F.3d at 782; Jaras, 2019 WL 1373198, at *2.
 26   I.    PRINCIPLES GOVERNING ARTICLE III STANDING
 27         Article III of the United States Constitution limits the “judicial Power” of the
 28   federal courts to deciding “Cases” and “Controversies.” U.S. Const. art. III, § 2.

                                               - 10 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 15 of 25 Page ID
                                  #:1782


  1   As the Ninth Circuit repeatedly has emphasized, “a suit brought by a plaintiff without
  2   Article III standing is not a ‘case or controversy,’ and an Article III federal court
  3   therefore lacks subject matter jurisdiction over the suit.” Cetacean Cmty. v. Bush,
  4   386 F.3d 1169, 1174 (9th Cir. 2004).
  5         To establish standing, Weinstein had to show: (1) that she suffered an injury
  6   in fact, (2) caused by Experian, (3) that a judicial decision could redress. Lujan v.
  7   Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). The presence of an injury in fact is
  8   the “[f]irst and foremost” element a plaintiff must show to satisfy standing. Steel Co.
  9   v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). The injury must be both
 10   “concrete and particularized” and “actual or imminent, not conjectural or
 11   hypothetical.” Lujan, 504 U.S. at 560, 112 S.Ct. 2130 (citations and quotations
 12   omitted). To be “particularized,” “the injury must affect the plaintiff in a personal
 13   and individual way.” Id. at 560 n.1. To be “concrete” the injury “must actually
 14   exist”—that is, it must be “real” and “not abstract” or purely “procedural.” Spokeo,
 15   136 S.Ct. at 1548–49 (quotations and citations omitted). The burden of establishing
 16   standing rests with Weinstein. Id. at 561; Thornhill Publishing, 594 F.2d at 733.
 17   At this stage of the litigation, Weinstein cannot rely on allegations alone, but must
 18   set forth evidence demonstrating her standing.         Id.   Moreover, after Spokeo,
 19   Weinstein cannot rely upon a bare procedural violation of the FCRA to establish her
 20   standing. Spokeo, 136 S. Ct. at 1549.
 21         In Spokeo, the Supreme Court had occasion to clarify the nature of an injury
 22   that will satisfy standing’s “concrete” injury requirement in the context of an action
 23   brought under the FCRA.         The Court explained that, although Congress may
 24   “‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that
 25   were previously inadequate in law,’” Congress’s identification of such harms “does
 26   not mean that a plaintiff automatically satisfies the injury-in-fact requirement
 27   whenever a statute grants a person a statutory right and purports to authorize that
 28   person to sue to vindicate that right.” Spokeo, 136 S. Ct. at 1549 (quoting Lujan, 504

                                               - 11 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 16 of 25 Page ID
                                  #:1783


  1   U.S. at 578); Robins v. Spokeo, Inc., 867 F.3d 1108, 1112 (9th Cir. 2017) (“Spokeo
  2   II”) (“[T]he mere fact that Congress said a consumer ... may bring such a suit does
  3   not mean that a federal court necessarily has the power to hear it.”). Instead,
  4   “Article III standing requires a concrete injury even in the context of a statutory
  5   violation.” Spokeo, 136 S.Ct. at 1549.
  6         The matter at hand involves alleged violations of two provisions of the FCRA:
  7   (1) Section 1681e(b) (the failure to have reasonable procedures to ensure the
  8   maximum possible accuracy of information contained in a consumer report), and
  9   (2) Section 1681i (the failure to conduct a reasonable reinvestigation of a consumer’s
 10   dispute). Both statutory provisions set forth procedures that a consumer reporting
 11   agency must follow. Section 1681e(b) requires a consumer reporting agency to have
 12   “reasonable procedures” to “ensure the maximum possible accuracy” of information
 13   contained in a “consumer report.” 15 U.S.C. § 1681e(b). Section 1681i requires a
 14   consumer reporting agency to conduct reasonable reinvestigations of consumer
 15   disputes over credit information. 15 U.S.C. § 1681i. But as the Ninth Circuit
 16   repeatedly has explained, “the plausible pleading of a flat out violation of a statutory
 17   provision will not necessarily support a civil law suit in federal court since ‘a bare
 18   procedural violation [of a law creating that right], divorced from any concrete harm’
 19   will not constitute an injury-in-fact as demanded by Article III.” Dutta, 895 F.3d at
 20   1173 (quoting Spokeo, 136 S.Ct. at 1549); Summers v. Earth Island Inst., 555 U.S.
 21   488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009) (“[D]eprivation of a procedural right
 22   without some concrete interest that is affected by the deprivation—a procedural right
 23   in vacuo—is insufficient to create Article III standing.”). In order to have standing
 24   under Article III for a procedural violation of the FCRA, a court “must consider
 25   whether, in the case before us, the procedural violation caused a real harm or a
 26   material risk of harm.” Dutta, 895 F.3d at 1174.1
 27         1
              Congress did not transform the FCRA’s procedural requirements under
      Section 1681i and 1681e(b) into substantive rights, the deprivation of which
 28
      automatically confers standing. As the Ninth Circuit emphasized in Bassett, there is

                                               - 12 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 17 of 25 Page ID
                                  #:1784


  1         The Ninth Circuit has emphasized that the “‘FCRA “was crafted to protect
  2   consumers from the transmission of inaccurate information about them”
  3   in consumer reports.’” Dutta, 895 F.3d at 1174 (emphasis added) (quoting
  4   Spokeo II, 867 F.3d at 1113 (citations omitted)). Thus, the mere existence of a
  5   violation of a procedural obligation under the FCRA does not automatically translate
  6   into concrete harm to confer Article III standing. That was the holding in Bassett.
  7   There, the Ninth Circuit held that the issuance of an unredacted receipt (a procedural
  8   violation of the FCRA) did not create a material risk of harm in the form of identity
  9   theft or the invasion of privacy sufficient to confer standing where the consumer
 10   retained possession of the receipt and no one else had viewed it. Bassett, 883 F.3d
 11   at 782–83.
 12         Building upon this logic, the Ninth Circuit in Jaras recently explained that, in
 13   the context of a violation of Section 1681i—one of the same statutes that is at issue
 14   in this case—a plaintiff must do more than simply show that a consumer reporting
 15   agency failed its statutory procedural duty to conduct a reasonable reinvestigation.
 16   Jaras, 2019 WL 1373198, at *2. Instead, a plaintiff must establish that the violation
 17   of Section 1681i caused concrete harm. Id. Specifically, in order for a plaintiff to
 18   establish concrete harm flowing from a violation of Section 1681i, there must exist a
 19   “credit report harming Plaintiffs’ ability to enter a transaction with a third party in
 20   the past or imminent future[.]” Id. Absent that, “Plaintiffs have failed to allege a
 21   concrete injury for standing.” Id.; see also Owner-Operator, 879 F.3d at 345
 22   (Article III standing requires “the dissemination of inaccurate information, not its
 23   mere existence”). Thus, “[w]ithout [the] disclosure of private information to a third
 24   a “distinction between a ‘substantive’ statutory violation that alone creates standing,
      and a ‘procedural’ statutory violation that may cause harm or a material risk of harm
 25
      sufficient for standing.” Bassett, 883 F.3d at 782. In the context of the FCRA,
 26   Bassett explains that, “[t]o the extent the FCRA arguably creates a ‘substantive right,’
 27   it rests on nondisclosure of a consumer’s private financial information to identity
      thieves.” Id. at 782-83. Here, because [Weinstein’s] private information was not
 28   disclosed to anyone but h[er]self, [] no such substantive right was invaded.” Id.

                                              - 13 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 18 of 25 Page ID
                                  #:1785


  1   party,” a plaintiff lacks Article III standing to pursue claims under the FCRA.
  2   Bassett, 883 F.3d at 782. Again, this makes perfect sense: The “‘FCRA “was crafted
  3   to protect consumers from the transmission of inaccurate information about them”
  4   in consumer reports.’” Dutta, 895 F.3d at 1174 (emphasis added) (citations omitted).
  5         On remand from the Supreme Court, the Ninth Circuit in Spokeo II reached
  6   the same conclusion under Section 1681e(b)—the statutory basis of Weinstein’s
  7   other FCRA claim. There, the Ninth Circuit “considered whether the alleged FCRA
  8   violations—Spokeo’s publication on the internet of a credit report that falsely stated
  9   the plaintiff’s age, marital status, wealth, education level, and profession, in violation
 10   of 15 U.S.C. § 1681e(b)—were more material than a zip code error and thus
 11   amounted to a sufficiently concrete injury to support Article III standing.” Jaras,
 12   2019 WL 1373198, at *2 (citing Spokeo II, 867 F.3d at 1111). The plaintiff alleged
 13   that the inaccuracies harmed his chances of making a favorable impression on
 14   prospective employers and that he was actively looking for a job. Id. (citing Spokeo
 15   II, 867 F.3d at 1117). In holding that the plaintiff did have standing, “we emphasized
 16   that the inaccuracies in the credit report at issue had already been requested and
 17   obtained by at least one third party, and that they were of a type likely enough to
 18   cause harm to his employment prospects at a time when he was unemployed and
 19   actively looking for work.” (Id., citing Spokeo II, 867 F.3d at 1116-17.)
 20         Thus, as the Ninth Circuit has held, the touchstone for Article III under either
 21   Section 1681i or Section 1681e(b) are inaccuracies in a “credit report” that have been
 22   “obtained by at least one third party.” Spokeo II, 867 F.3d at 1116-17; Jaras, 2019
 23   WL 1373198, at *2 (same; holding that to have standing under Section 1681i, there
 24   must exist a “credit report harming Plaintiffs’ ability to enter a transaction with a
 25   third party in the past or imminent future[.]”).
 26   II.   WEINSTEIN LACKS ARTICLE III STANDING
 27         Under controlling Ninth Circuit precedent, Weinstein’s case must be dismissed
 28   for lack of Article III standing. Even assuming, arguendo, that the Fidelity Account

                                               - 14 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 19 of 25 Page ID
                                  #:1786


  1   is inaccurate, the “mere existence” of inaccurate information in one’s file at a
  2   consumer reporting agency does not confer Article III standing. Jaras, 2019 WL
  3   1373198, at *2. Instead, to establish standing, there must have been “dissemination
  4   of [the] inaccurate information.” Owner-Operator, 879 F.3d at 345; Bassett, 883
  5   F.3d at 782 (same). Here, the evidence establishes that Experian reported the Fidelity
  6   Account for about six months, a period during which Weinstein’s credit information
  7   was never disseminated to a third party. She thus lacks Article III standing.
  8         A.     WEINSTEIN’S ALLEGED EMOTIONAL DISTRESS CANNOT
  9                CONFER STANDING
 10         Weinstein claims to have suffered $250,000 in emotional distress damages.
 11   None of those claimed damages can confer Article III standing for two independently
 12   sufficient reasons.
 13         First, as just explained, the evidence establishes that the “emotional distress”
 14   that Weinstein claims to have suffered has nothing whatsoever to do with the
 15   existence of the Fidelity Account appearing on her file. Weinstein speculates that, in
 16   flagging two “not common” transactions as potentially fraudulent—transactions that
 17   Bank of America immediately processed after Weinstein, as Bank of America
 18   directed, called to confirm that the transactions were indeed legitimate—Bank of
 19   America was influenced by the Fidelity Account. The evidence shows that Bank of
 20   America was influenced by the uncommon nature of the transactions, which is why
 21   Bank of America sent Weinstein an e-mail that same day stating precisely that. It is
 22   also why Bank of America processed both charges after they were verified—which
 23   obviously would not have occurred if Bank of America’s decision was influenced in
 24   any way by the existence of the Fidelity Account.
 25         Indeed, for Bank of America to even have visibility into the Fidelity Account,
 26   it would have been required to pull Weinstein’s credit report from Experian. (Cave
 27   Decl., ¶ 13.) During the six month period that the Fidelity Account appeared in
 28   Weinstein’s file, there was not a single credit report that was issued to Bank of

                                             - 15 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 20 of 25 Page ID
                                  #:1787


  1   America—or, for that matter, anyone else—regarding Weinstein. (Id.) Accordingly,
  2   the “emotional distress” the Weinstein claims to have suffered is not an injury-in-fact
  3   to confer Article III standing because it is not “fairly traceable” to Experian’s
  4   conduct. Lujan, 504 U.S. at 560–61.
  5         Second, Weinstein cannot even claim emotional distress damages because they
  6   were purportedly incurred before Weinstein ever disputed her account with Experian.
  7   The Fidelity Account was first reported to Experian on May 17, 2017. Weinstein
  8   disputed the accuracy of this account on June 29, 2017. After the account was
  9   reported—but before Weinstein filed her dispute—she claims that her Bank of
 10   America credit card was declined. Even though there is no evidence that the card
 11   was declined due to the existence of the Fidelity Account, Experian, as a matter of
 12   law, is not responsible for harm that Weinstein claims to have suffered before she
 13   lodged her dispute.
 14         In Henson, the Seventh Circuit held that “a consumer reporting agency was
 15   not liable, as a matter of law, for reporting information from a judgment docket unless
 16   there was prior notice from the consumer that the information might be inaccurate.”
 17   Sarver v. Experian Info. Sols., 390 F.3d 969, 973 (7th Cir. 2004) (citing Henson v.
 18   CSC Credit Servs., 29 F.3d 280 (7th Cir. 1994)). In Sarver, the Seventh Circuit
 19   expanded upon its decision in Henson, applying it to information that a consumer
 20   reporting agency receives from a financial institution, like Fidelity:
 21                In the absence of notice of prevalent unreliable
 22                information from a reporting lender, which would put
 23                Experian on notice that problems exist, we cannot find that
 24                such a requirement to investigate [prior to receiving a
 25                consumer dispute] would be reasonable given the
 26                enormous       volume      of       information    Experian
 27                processes daily.
 28   Sarver, 390 F.3d at 972-73. Sarver thus holds that, as a matter of law, “[i]n the

                                              - 16 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 21 of 25 Page ID
                                  #:1788


  1   absence of notice of prevalent unreliable information from a reporting lender,”
  2   Section 1681e(b) did not prohibit the consumer reporting agency from reporting a
  3   debt based solely upon information obtained from the creditor before receiving notice
  4   that the plaintiff disputed the debt. Crump v. Carrington Mortgage Services, 2019
  5   WL 118490, at *6 (N.D. Ill. Jan. 7, 2019) (following Sarver, and holding that “prior
  6   to receiving [plaintiff’s] dispute letter, Experian did not violate § 1681e(b) by relying
  7   on the information that [the furnisher] reported[.]”); see also Wright v. Experian Info.
  8   Sols., Inc., 805 F.3d 1232, 1241 (10th Cir. 2015) (same).
  9         Here, there is no claim in this case that Experian violated the FCRA by
 10   including the Fidelity Account in Weinstein’s file as reported by Fidelity on
 11   May 17, 2017. Nor, could there be: The evidence establishes that Experian did not
 12   have any “notice of prevalent unreliable information from [Fidelity].” (See Cave
 13   Decl., ¶ 3.) Instead, the focus of Weinstein’s claims—both under Section 1681e(b)
 14   and Section 1681i—are on Experian’s procedures in reinvestigating her dispute,
 15   specifically, on whether Experian should have deleted the Fidelity Account based
 16   upon Weinstein’s inclusion of the consolidation order in her dispute letter.
 17   Indeed, that is the triable issue of material fact that this Court found to exist regarding
 18   Weinstein’s claims against Experian: “A jury may yet find that Experian acted
 19   reasonably in its reinvestigation given the arguably ambiguous nature of the unlawful
 20   detainer court’s order, but that is not an issue this Court can decide as a matter of
 21   law.” (Dkt No. 77 at 4.)
 22         Thus, Experian is not liable to Weinstein for any alleged injuries before she
 23   filed her dispute. Sarver, 390 F.3d at 972-73; Wright, 805 F.3d at 1241; Crump, 2019
 24   WL 118490, at *6. As she testified at deposition, all of her $250,000.00 in claimed
 25   “emotional distress” injuries relate to her Bank of America credit card declines,
 26   which occurred before she filed her dispute with Experian regarding the Fidelity
 27   account. As a matter of law, Weinstein is foreclosed from recovering for her claimed
 28   “emotional distress” injuries. Sarver, 390 F.3d at 972-73. Or more to the point,

                                                - 17 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 22 of 25 Page ID
                                  #:1789


  1   because Weinstein has no claim under the FCRA for Experian’s inclusion of the
  2   Fidelity Account in her file for the time period before Weinstein filed her dispute,
  3   any “emotional distress” she claims to have suffered pre-dispute is not an injury-in-
  4   fact to confer Article III standing.2
  5         B.     WEINSTEIN’S OTHER CLAIMED                      INJURIES        DO   NOT
  6                CONFER ARTICLE III STANDING
  7         In response to Experian’s written discovery, Weinstein identified two
  8   additional elements of damages—(1) damage to credit reputation, and (2) credit turn-
  9   downs / quelling use of credit. Neither of these claimed damages gives rise to
 10   Article III standing.
 11         First, the $250,000 in damages that Weinstein claims to have suffered due to
 12   harm to “credit reputation” was provided by her lawyer. That is, that calculation has
 13   no evidentiary basis. Moreover, because Weinstein did not apply for credit during
 14   the time period within which the Fidelity account appeared in her Experian file, no
 15   potential creditor even saw, or was aware of, the Fidelity Account. (Cave Decl.,
 16   ¶ 18.) In the absence of a third party knowing the existence of the Fidelity Account,
 17   Weinstein’s “credit reputation” could not have been harmed. That is why the Ninth
 18   Circuit, and courts across the United States, have held that Article III standing
 19   requires “the dissemination of inaccurate information, not its mere existence.”
 20   Owner-Operator, 879 F.3d at 345; Bassett, 883 F.3d at 782 (“Without disclosure of
 21   [] private information to a third party,” a plaintiff lacks standing to pursue claims
 22   under the FCRA.); Jaras, 2019 WL 1373198, at *2 (same); Spokeo II, 867 F.3d at
 23   1116-17 (inaccurate credit report obtained by at least one third party).3
 24         2
             Weinstein claims that she was distressed when she noticed a drop in her credit
      score, which was provided by Transunion (not Experian) (See Vogt Decl., Ex. 2
 25
      [Response to Interrogatory No. 18].) But because that claimed distress occurred
 26   before she filed her dispute with Experian, see id., it is not actionable under the
 27   FCRA. Sarver, 390 F.3d at 972-73.
            3
             While Weinstein claims that she noticed a drop in her FICO score when
 28
      reviewing her Bank of America account online, she acknowledges that Transunion,

                                              - 18 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 23 of 25 Page ID
                                  #:1790


  1         Second, Weinstein’s claimed harm arising out of “credit turn downs” either is
  2   legally irrelevant or without factual support. The only “credit turn downs” that
  3   Weinstein identified in discovery are the two credit card transactions that Bank of
  4   America flagged as potentially fraudulent, but ultimately processed once Weinstein
  5   confirmed that the transactions were legitimate. As demonstrated above, not only do
  6   these “credit turn downs” have nothing to do with the Fidelity Account in particular,
  7   or Experian in general, but they occurred before Weinstein filed a dispute with
  8   Experian, rendering them legally irrelevant. Sarver, 390 F.3d at 972-73.
  9         Besides the two credit card transactions related to her Bank of America
 10   account, Weinstein did not sustain any other “credit turn downs” during the period
 11   of time that the Fidelity Account appeared in her file. The reason this is so is because
 12   Weinstein did not apply for any credit during that time period. Thus, at most, all that
 13   Weinstein can establish is the “mere existence” of the Fidelity Account on her file.
 14   She cannot establish “the dissemination of inaccurate information,” Owner-
 15   Operator, 879 F.3d at 345, which is required to establish Article III standing. Bassett,
 16   883 F.3d at 782; Jaras, 2019 WL 1373198, at *2.4
 17
 18   not Experian, is the source of a FICO score. (Id., Ex. 3 at 101:21–102:14.) Thus, a
      drop in a FICO score that Experian did not even report is not an action that is “fairly
 19   traceable” to Experian’s conduct. Lujan, 504 U.S. at 560–61. Moreover, a drop in
 20   credit score, standing alone, is insufficient to confer Article III standing. Nayab v.
      Capital One Bank, N.A., No. 3:16-CV-3111-CAB-MDD, 2017 WL 2721982, at *2
 21   (S.D. Cal. June 23, 2017); Del Llano v. Vivint Solar Inc., No. 17-CV-1429-AJB-
 22   MDD, 2018 WL 656094, at *6-7 (S.D. Cal. Feb. 1, 2018), appeal dismissed, No. 18-
      55189, 2018 WL 2251782 (9th Cir. Apr. 9, 2018).
 23         4
               Finally, if “quelling use of credit” means something different than the Bank
 24   of America credit card declines, Weinstein, in discovery, did not identify any credit
      opportunity she considered pursuing, but chose not to pursue—and would of obtained
 25
      if she so pursued it—because of the inclusion of the Fidelity Account on her Experian
 26   file. That is, in the words of Jaras, Weinstein did not identify any transaction that
 27   she tried to engage in, or was imminently planning to engage in, for which the
      allegedly inaccurate Fidelity account would have made any material difference.
 28   Jaras, 2019 WL 1373198, at *2.

                                              - 19 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 24 of 25 Page ID
                                  #:1791


  1         C.     WEINSTEIN LACKS STANDING TO SEEK RELIEF UNDER
  2                SECTION 1681E(B)

  3         Independent of the foregoing, the Court should dismiss Weinstein’s claim
  4   under Section 1681e(b) of the FCRA for lack of standing because Experian did not
  5   prepare a “consumer report” containing inaccurate credit information.
  6         Under Section 1681e(b) of the FCRA, a consumer reporting agency must
  7   “follow reasonable procedures to assure maximum possible accuracy” in the
  8   preparation of “consumer reports.” 15 U.S.C. § 1681e(b). By definition, “consumer
  9   reports” are documents prepared for third parties for eligibility determinations.
 10   See Shaw v. Experian Information Solutions, Inc., 891 F.3d 749, 755 n.3 (9th Cir.
 11   2018) (“A consumer, or credit, report is a CRA-prepared report that a CRA issues to
 12   third parties for certain qualifying purposes.”) (citing 15 U.S.C. § 1681a(d)(1);
 13   Gillespie v. Trans Union Corp., 482 F.3d 907, 908 (7th Cir. 2007)); see also
 14   Harrington v. Choicepoint Inc., No. 05-cv-01294, 2006 WL 8198396, at *6 (C.D.
 15   Cal. Oct. 11, 2006).
 16         Even if a jury were to find that the Fidelity trade line was inaccurate, Experian
 17   indisputably did not prepare a “consumer report” containing the Fidelity Account.
 18   (Cave Decl., ¶ 18 and Exs. 1 & 5.) Indeed, there was not a single credit pull during
 19   the time period that Experian included the Fidelity account in Weinstein’s file. (Id.)
 20   Because Experian did not prepare a consumer report containing the Fidelity Account,
 21   Weinstein, as a matter of law, has no standing to challenge the reasonableness of
 22   Experian’s procedures under Section 1681e(b). Spokeo II, 867 F.3d at 1116-17.
 23   For this independent reason, the Court should dismiss the Section 1681e(b) claim for
 24   lack of Article III standing.
 25                                     CONCLUSION
 26         Under Spokeo and the recent decisions of the Ninth Circuit that have followed
 27   it, in order for a plaintiff to have Article III standing to pursue claims under the
 28   FCRA, a plaintiff must establish that a consumer reporting agency disseminated

                                             - 20 -
Case 2:17-cv-08704-DSF-JEM Document 81-1 Filed 05/31/19 Page 25 of 25 Page ID
                                  #:1792


  1   inaccurate credit information. This is true for a claim under Section 1681i. Jaras,
  2   2019 WL 1373198, at *2. It is also true for a claim under Section 1681e(b). Spokeo
  3   II, 867 F.3d at 1116-17. Here, all that Weinstein can establish is the “mere existence”
  4   of the Fidelity Account on her file for a period of about six months. She cannot
  5   establish “the dissemination of inaccurate information,” Owner-Operator, 879 F.3d
  6   at 345, which is required for Article III standing. Bassett, 883 F.3d at 782; Jaras,
  7   2019 WL 1373198, at *2. Because Article III standing must exist at all stages of the
  8   litigation, Lujan, 504 U.S. at 561, and the evidence establishes that Weinstein lacks
  9   standing under Article III to pursue her claims, Experian respectfully requests that
 10   the Court dismiss this action under Rule 12(b)(1).
 11
 12   Dated: May 31, 2019                        JONES DAY
 13
 14                                              By: /s/ John A. Vogt
                                                    John A. Vogt
 15
                                                 Attorneys for Defendant
 16                                              EXPERIAN INFORMATION
                                                 SOLUTIONS, INC.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              - 21 -
